Citation Nr: 0112510	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-16 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1957 to June 1960.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Nashville, Tennessee Regional Office (RO) which, in pertinent 
part, denied the veteran's claim for entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  Although the notice of disagreement and the 
statement of the case also included the issue of an increased 
rating for a right knee disability, in his substantive 
appeal, he explicitly limited the appeal to the total rating 
based on individual unemployability due to service-connected 
disability issue.  The veteran has been represented 
throughout this appeal by the Disabled American Veterans.  


REMAND

In reviewing the record, the Board notes that in a September 
2000 statement on appeal, the veteran requested a 
videoconference hearing before a member of the Board.  The 
veteran specifically noted that he was waiving his right to 
an in-person hearing before a Board member.  The veteran's 
statement was forwarded directly to the Board in October 2000 
and the veteran has not been scheduled for the requested 
hearing.  Given the expressed intent of the veteran, the 
Board concludes that such hearing should be scheduled prior 
to resolving the issue raised by the instant appeal.  

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
videoconference hearing before a member of 
the Board.  The RO should notify the 
veteran of the date, time and place of 
such hearing by letter mailed to the 
proper address.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




